Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 12/16/2021. Claims 21-24 are pending for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP 2013-035425 A).
Regarding claim 21, Kobayashi teaches a tire (Para. [0019]) comprising a tread (Fig. 1, Ref. Num. 12) having at least two intermediate ribs (Fig. 1, Ref. Num. 18) and at least two circumferential grooves (Fig. 1, Ref. Num. 14) each rib having an axially-outwardly facing side an intermediate rib sidewall (Fig. 2A), a first channel (Fig. 2A; the most radially outward channel) oriented on each axially-facing side and having an opening at the circumferential groove (Fig. 2A, Ref. Num. 14) and a first corner within the intermediate rib (Fig. 2B, the inside of the channel 26) the first channel being defined by two walls that extend into each intermediate rib and intersect to form the first corner having about a 90 degree angle (Para. [0025]; the small groove is an isosceles right triangle which will make the interior corner be a 90 degree angle), and a second channel (Fig. 2A; the second most radially outward channel) oriented on 
Regarding claim 22, Kobayashi teaches that the second channel (Fig. 2A; the second most radially outward channel) is oriented radially inward from the second channel (Fig. 2A; the most radially outward channel).
Regarding claim 23, Kobayashi teaches that the tire further comprises a plurality of axial grooves (Fig. 1, Ref. Num. 16, 20) that traverse the ribs dividing them into tread blocks.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2013-035425 A) as applied to claim 21 above, and further in view of Seta (JP 2001063319 A, English Machine Translation provided in previous Office Action.

In an analogous art, Seta teaches channels in sidewalls of blocks (Fig. 6, Ref. Num. 18A) that have a concave section (Fig. 6, Ref. Num. 28) between the channels that extend in the radial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kobayashi with Seta in order to add concave sections extending in the radial direction between the groove wall channels. This modification will increase the coefficient of friction with the snow column in the groove (Seta; Para. [0028]). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749